UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7265


DEMETRIUS JAROD SMALLS,

                      Petitioner – Appellant,

          v.

JOSEPH MCFADDEN,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Richard Mark Gergel, District
Judge. (2:13-cv-02651-RMG)


Submitted:   January 14, 2016             Decided:   January 19, 2016


Before AGEE, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Demetrius Jarod Smalls, Appellant Pro Se. James Anthony Mabry,
Assistant  Attorney   General,  Donald  John  Zelenka,  Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Demetrius Jarod Smalls seeks to appeal the district court’s

text order denying as moot the motion to dismiss that Smalls

filed    in       his   28    U.S.C.    § 2254      (2012)   petition.        The     court

previously accepted the recommendation of the magistrate judge

and denied relief on Smalls’ 28 U.S.C. § 2254 (2012) petition.

The order is not appealable unless a circuit justice or judge

issues        a     certificate          of        appealability.            28      U.S.C.

§ 2253(c)(1)(A) (2012).                A certificate of appealability will not

issue     absent        “a    substantial      showing       of     the    denial     of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard        by    demonstrating        that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);      see      Miller-El    v.   Cockrell,      537    U.S.    322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Smalls has not made the requisite showing.                        Accordingly, we deny

a   certificate         of    appealability        and    dismiss    the    appeal.        We

                                               2
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      3